34 A.3d 1230 (2012)
209 N.J. 4
In the Matter of Raymond A. OLIVER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-60 September Term 2011, 069728
Supreme Court of New Jersey.
January 6, 2012.

ORDER
The Disciplinary Review Board having filed with the Court a certification of Board Counsel pursuant to Rule 1:20-17(e)(1) reporting that RAYMOND A. OLIVER, of BELVIDERE, who was admitted to the bar of this State in 1979, has failed to pay the costs assessed in connection with disciplinary proceedings that resulted in the issuance of a letter of admonition dated May 24, 2010, and good cause appearing;
It is ORDERED that RAYMOND A. OLIVER be temporarily suspended from the practice of law pending payment in full of the assessed costs and accrued interest as determined by the Disciplinary Review Board, effective February 6, 2012, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date *1231 of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that RAYMOND A. OLIVER be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.